Case 3:19-cv-02561-WHO Document 107-5 Filed 09/11/20 Page 1 of 4




           EXHIBIT D
                Case 3:19-cv-02561-WHO Document 107-5 Filed 09/11/20 Page 2 of 4

                                                                                                                          Join or Log Into Facebook
                         Sign Up
                                                                                                               StarKist


PUCKER UP AMERICA: “WHEN WAS THE LAST
TIME YOU WERE…‛KIST?”                                                                             All Notes
February 3, 2010 at 7:59 AM


                                                                                                  Embed Post



PUCKER UP AMERICA: “WHEN WAS THE LAST TIME YOU WERE…‛KIST?”



-- StarKist Launches its Have You Been StarKist?™ Campaign, the Biggest
Marketing Initiative for StarKist® in 10 years --

PITTSBURGH, PA – February 3, 2010 – Pucker Up – it’s time to get… ‘Kist! While February
has long been synonymous with the romantic Valentine’s Day kiss, this month StarKist® will
celebrate with its own special sentiment – the “fish-kiss.” In its biggest marketing push in 10
years, StarKist announced the launch of its Have You Been StarKist?™ campaign.
Representing a play on words, and bridging the connection between the “fish-kiss” and
seafood, the Have You Been StarKist? campaign aims to revitalize the brand and engage
today’s consumers with new, innovative ways to enjoy the best that seafood has to offer. As
the tagline states, “You can always tell when people have been ‘Kist by StarKist…they can’t
help but to wear the expressions on their faces.” Charlie® the Tuna, StarKist’s beloved icon,
drives home the messaging by offering a smooch at the close of each television commercial.

“With the Have You Been StarKist? campaign, we want to put a smile back on consumers’
faces with the uplifting messages as well as the fun, positive tone of the creative,” said Joe
Tuza, Senior Vice President, Marketing and Research & Development at StarKist Co. “The
campaign educates consumers about the many healthy, delicious and contemporary ways to
incorporate tuna into their everyday active lifestyles – from new packaging innovations to the
introduction of new flavors and ingredients – StarKist products can easily be a part of any
consumer’s weekly menu. The ‘fish-kiss’ is a clever and fun representation of the StarKist
brand. And it’s something that we’re uniquely positioned to own moving forward.”

‘Kist and Tell: Campaign Elements
The Have You Been StarKist? campaign, debuting on television in February, will be supported
by :15 and :30 second television spots featuring a cross-section of real people demonstrating
their best “fish-kiss,” and will run on national broadcast syndicates, such as “The Martha
Stewart Show,” “Rachael Ray Show” and ABC’s “The View.” Digital media will include static
and expandable banner ads on various media network websites, such as the iVillage.com,
FoodNetwork.com, and the online component of Better Homes and Gardens.

Print creative ran in February issues of national magazines, including Better Homes &
Gardens and Good Housekeeping. Future efforts will include campaign integration into other
platforms, such as sales promotions, social media, public relations and in-store.

The Have you been StarKist? campaign was developed by MMB Advertising (Boston, MA). It
will also be supported by Horizon Media (New York, NY) for media planning and buying,
Source Marketing (Norwalk, CT) for brand activation, consumer promotion and retail support,
as well as by Coburn Communication (New York, NY) for high-impact, broad-reaching and
viral publicity.

Get ‘Kist for Heart Health
It only takes one taste to get ‘Kist by StarKist, but tuna’s good-for-you nutrients are sure to
keep you coming back for more. Tuna is an excellent source of protein and much lower in fat,
saturated fat and cholesterol than many other protein choices. Tuna also has essential
vitamins and minerals, such as Niacin, Vitamin B12 and Selenium. The Omega-3 fatty acids
that are found in tuna are an important in reducing the risk of heart disease. The American
Heart Association recommends that Americans eat two servings of fatty fish, like tuna, each
                Case 3:19-cv-02561-WHO Document 107-5 Filed 09/11/20 Page 3 of 4
week. Many studies have found that people who eat fish two or more times a week have
lower rates of heart disease.

To get ‘Kist with delicious meal solutions, and to learn more about StarKist, please visit                         StarKist
StarKist.

About StarKist Co.
StarKist Co. is a leading producer, distributor and marketer of shelf-stable and frozen seafood
                                                                                                      All Notes
products in the United States. A category leader in innovation, StarKist was the first brand to
introduce the StarKist Flavor Fresh Pouch®; StarKist Tuna Creations®, a line of lightly
marinated tuna; and, a dolphin-safe policy. As America’s favorite tuna, StarKist represents a
                                                                                                      Embed Post
65-year tradition of quality, innovation and consumer trust and is well known for its
charismatic brand icon, Charlie® the Tuna, who swam into the hearts of tuna fans in 1961
and is still a fan favorite today. For more information on the Company, visit StarKist. StarKist
Co. is a wholly owned subsidiary of the Dongwon Group.



MEDIA CONTACT:
Lauren Bobrowich, Coburn Communication, 212.536.9838,
Lauren.Bobrowich@coburnww.com


    4                                                                                    9 Comments


                                                    Share


         StarKist Hi Tim -
         Our television media purchases are dictated by our marketing plan and are chosen
         based on time of day, such as early morning (6:00 - 10:00 a.m.) or primetime (8:00
         to 11:00 p.m.); channel (ABC, Lifetime, ESPN, etc.) and audience demographics.
         We do not dictate what program is on when our commercial airs. But we do
         frequently evaluate our media purchases to ensure that the programs we choose
         match our brand’s target demographics and overall advertising plan. In doing so, we
         have chosen to not air our commercial during Glenn Beck’s program going forward
         given a number of alternatives that meet our advertising plan's criteria.

         Thanks again for your inquiry.
         10y

         Charles Jones Therefore me and my family and all our friends will NOT purchase
         your products any longer! www.us-aaa.com
         10y

         Jane Bozarth Thanks so much for your decision not to support Glenn Beck,
         whatever the reason.
         10y

         Liz Griggs Wow I thought you were an American company. I guess you are just
         another poser. Glenn Beck is a great American whom beleives in capitalism. You
         dropping your ads from his show tells me and America a lot. Sorry Charlie. Hello
         Bumble Bee!!!!!!!!!!!
         10y

         Donna Vance Well then, Bumble Bee it is!
         10y

         Diana Vandemark I will also boycott starkist.....what a shame!
         10y

         Cindy Brooks I came here to look for a coupon to buy more Sunkist tuna pouchs,
         love them. Mr. Beck is one of a handful of Americans standing up for the
         Constitution and the rights and responsibilities it grants us. I am done with Starkist
         unless they realize the majority of Amerians are disgusted with the direction our
         government and Congress are taking us. If the anti-Glenn Beck crowd is the
         demographic you're targeting you are sorely out of step with ordinary Americans
         who are the backbone of this great country. I'll be sharing your stance with my blog
         readers and every other social media I employ. Bye, bye Starkist...it's a shame.
         10y
                       Case 3:19-cv-02561-WHO Document 107-5 Filed 09/11/20 Page 4 of 4
                Kristi Henderson Williamson My kids love "the pouch". I buy them by the case!
                Please send more coupons!!!!!!!!!
                8y
                                                                                                                            StarKist




                                                                                                               All Notes



                                                                                                               Embed Post

English (US) Español Français (France) 中文(简体) ‫ اﻟﻌرﺑﯾﺔ‬Português (Brasil) 한국어 Italiano Deutsch िह ी 日本語

Sign Up      Log In   Messenger    Facebook Lite   Watch    People   Pages     Page Categories   Places   Games     Locations      Marketplace      Facebook Pay
Groups    Oculus      Portal   Instagram   Local   Fundraisers   Services    About   Create Ad   Create Page   Developers       Careers   Privacy     Cookies
Ad Choices        Terms    Help


Facebook © 2020
